Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s request for continued examination filed on 03/27/2022.
Claims 1, 16 and 24 are pending. 
Claims 1, 16 and 24 are independent. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/27/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 16 and 24 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hudson (US 2007/0052244).

Re claim 1, Hudson teaches (Figures 1-12) an electric control system to generate a control voltage
for a rotor-side converter (24; para 27) connected to the rotor windings of a doubly-fed induction generator (12 and 20; para 25) that does not have an exciter machine mechanically coupled with the rotor of the DFIG (Fig. 1 discloses no exciter) but has a grid-side converter (22; para 27) directly connected to a grid (Fig. 1 discloses direct connection to the grid) and the stator windings of the DFIG and coupled to the RSC through a common DC bus (Fig. 1; 12 is connected through a common bus), comprising:
a first controller (controller); to generate a current signal by regulating a difference between a reactive power reference (VAR CMD) and a reactive power exchanged with the grid (para 41);
a second controller (controller), to generate a rotor-winding frequency signal (Line_frequency; para 55) by regulating a difference between a real power reference (s_kw; para 53) and a real power exchanged with the grid (para 53); 
a signal generator (28) to generate a sinusoidal vector signal with its frequency equal to the rotor-winding frequency signal (para 55); and
a multiplier (controller 28) to generate the control voltage by multiplying the current signal generated by the first controller (para 33, 58-59), the rotor-winding frequency signal generated by the second controller (para 33, 58-59) and the sinusoidal vector signal generated by the signal generator (para 33, 58-59; the signals are multiplied to generate the command signal (IRQ_CMD) to control the generator).

Re claim 16, Hudson teaches (Figures 1-12) a method to generate a control voltage for a rotor-side
converter (24; para 27) connected to the rotor windings of a doubly-fed induction generator (12 and 20; para 25) that does not have an exciter machine mechanically coupled with the rotor of the DFIG (Fig. 1 discloses no exciter) but has a grid-side converter (22; para 27) directly connected to a grid (Fig. 1 discloses direct connection to the grid) and the stator windings of the DFIG and coupled to the RSC through a common DC bus (Fig. 1; 12 is connected through a common bus), the method comprises the steps of: 
generating a signal by regulating a difference between a reactive power reference (VAR CMD) and a reactive power exchanged with the grid (para 41); 
generating a rotor-winding frequency signal (Line_frequency; para 55) by regulating a difference between a real power reference (s_kw; para 53) and a real power exchanged with the grid (para 53); 
generating a sinusoidal vector signal with its frequency equal to the rotor-winding frequency signal (para 55); and
generating the control voltage by multiplying the current signal (para 33, 58-59), the rotor-winding frequency signal (para 33, 58-59), and the sinusoidal vector signal (para 33, 58-59; the signals are multiplied to generate the command signal (IRQ_CMD) to control the generator).

Re claim 24, Hudson teaches (Figures 1-12)  an electric control system to generate a control voltage for a rotor-side converter (24; para 27) connected to the rotor windings of a doubly-fed induction generator (12 and 20; para 25) that does not have an exciter machine mechanically coupled with the rotor of the DFIG (Fig. 1 discloses no exciter) but has a grid-side converter (22; para 27) directly connected to a grid (Fig. 1 discloses direct connection to the grid) and the stator windings of the DFIG and coupled to the RSC (Fig. 1; 12 is connected through a common), comprising: 
a first controller (controller) to generate a current signal by regulating a difference between a real power reference (VAR CMD) and a real power exchanged with the grid (para 41);
a second controller (controller) to generate a rotor-winding frequency signal (Line_frequency; para 55) by regulating a difference between a reactive power reference (s_kw; para 53) and a reactive power exchanged with the grid (para 53); 
a signal generator to generate a sinusoidal vector signal with its frequency equal to the rotor-winding frequency signal (para 55); and 
a multiplier (controller 28) to generate the control voltage by multiplying the current signal generated by the first controller (para 33, 58-59), the rotor-winding frequency signal generated by the second controller (para 33, 58-59) and the sinusoidal vector signal generated by the signal generator (para 33, 58-59; the signals are multiplied to generate the command signal (IRQ_CMD) to control the generator).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846